UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6224


WARREN CHASE,

                Plaintiff - Appellant,

          v.

C. BUTLER, Cpl.; D. HICKS, Cpl.; MICHAEL HICKS, Cpl.; P.
HOLMES, Cpl.; MR. GREEN, Cpl.; EACH ONE OF THE VARIOUS OTHER
UNIDENTIFIED CORPORALS LISTED AS JANE AND    JOHN DOES; EACH
ONE OF THE UNIDENTIFIED SERGEANTS LISTED AS JANE AND JOHN
DOES; EACH OF THE UNIDENTIFIED LIEUTENANTS LISTED AS JANE
AND JOHN DOES; EACH OF THE UNIDENTIFIED CAPTAINS LISTED AS
JOHN AND JOHN DOES; EACH OF THE UNIDENTIFIED MAJORS LISTED
AS JANE OR JOHN DOES; THE UNIDENTIFIED CHIEF OF SECURITY;
UNIDENTIFIED WARDEN AND ASSISTANT WARDEN; CORRECTIONAL
MEDICAL SERVICE, INCORPORATED, Medical Contract; HORACE
ARCHAMPONG, Registered Nurse; D. LANE, Lieutenant; ERIC
NELSON, Captain; D. GREEN, Cpl.; V. BAYNES, Sgt.; E.
THOMPSON, Sgt.; M. REID, Major; UNIDENTIFIED MCAC CHIEF OF
SECURITY; UNIDENTIFIED MCAC WARDEN; TYRONE CROWDER; DONA
RILEY, Correctional Medical Services, Inc. (CMS) Registered
Nurse; ZERABRUCH TEWELDE, CMS, Doctor; THAN DOC COMMISSIONER
AND ASSISTANT COMMISSIONER; MARY ANN SAAR, Secretary; EACH
ONE OF THE UNIDENTIFIED N.B.C.I.H.U. #1 UNIDENTIFIED
CORPORALS   LISTED AS JOHN AND JANE DOES; EACH ONE OF THE
UNIDENTIFIED N.B.C.I. HU. #1 SERGEANTS LISTED AS JOHN    AND
JANE DOES; EACH ONE OF THE UNIDENTIFIED LIEUTENANTS LISTED
AS JOHN AND JANE DOES; EACH ONE OF THE UNIDENTIFIED CAPTAINS
AND MAJORS LISTED AS JOHN AND        JANE DOES; K. DANIEL
NORTHCRAFT, Chief of Security; JOHN A. ROWLEY, Warden and
Assistant Warden; RICHARD J. GRAHAM, Warden and Assistant
Warden; J. MICHAEL STOUFFER, Commissioner and Assistant
Commissioner; JOHN P. GALLEY, Commissioner and Assistant
Commissioner;   GARY  D.   MAYNARD,  Secretary   and  Deputy
Secretary; S. LAWRENCE FRANKLIN, Secretary and Deputy
Secretary; STEVEN R. BRAY, CMS Nurse; TIM, CMS Nurse;
TEARESA,   CMS   Nurse;   RACHAEL,   CMS   Nurse;   A.   AFRICA,   CMS
Nurse,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-03483-CCB)


Submitted:   July 23, 2009                     Decided:     July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Warren Chase, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                     2
PER CURIAM:

           Warren Chase appeals a district court order dismissing

his civil rights complaint concerning conditions of confinement

and   medical   treatment.   Insofar   as   Chase   appeals   the   order

dismissing his complaint as it pertained to events in August and

September 2006, we have reviewed the record and the district

court order and affirm for the reasons cited by the district

court.   See Chase v. Butler, No. 1:08-cv-03483-CCB (D. Md. filed

Jan. 26, 2009; entered Jan. 27, 2009).       Insofar as Chase appeals

from the district court order dismissing without prejudice his

complaint as it concerned events in 2008, a dismissal without

prejudice is not reviewable by this court unless the reasons

stated for the dismissal clearly disclose that no amendment to

the complaint could cure its defects.       See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).   Because Chase could cure the defect in the complaint, we

dismiss in part the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                 3